Exhibit 10.2

AMENDMENT NO. 6 TO FINANCING AGREEMENT

This AMENDMENT NO. 6 TO FINANCING AGREEMENT (this “Amendment”) is entered into
as of February 27, 2009 (the “Amendment Date”) but effective as to the
provisions so specified below as of December 31, 2008, by and among METALICO,
INC., a Delaware corporation (“Borrower”), each Subsidiary of Borrower listed as
a “Guarantor” on the signature pages hereto (each a “Guarantor” and
collectively, jointly and severally, the “Guarantors”), the lenders signatory
hereto (each a “Lender” and collectively, the “Lenders”), ABLECO FINANCE LLC, a
Delaware limited liability company (“Ableco”), as collateral agent for the
Lenders (in such capacity, together with any successor collateral agent,
the “Collateral Agent”), and Ableco, as administrative agent for the Lenders (in
such capacity, together with any successor administrative agent,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Agents and the Lenders are parties to
that certain Financing Agreement, dated as of July 3, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Financing
Agreement”; capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Financing Agreement as amended hereby);

WHEREAS, the Borrower has requested that the Agents and Required Lenders make
certain amendments to the Financing Agreement; and

WHEREAS, upon the terms and conditions set forth herein, the Agents and Required
Lenders are willing to accommodate the Borrower’s request.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



  1.   Amendment to Financing Agreement.

(a) Amendment to Section 1.01. Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions in the appropriate alphabetical
positions:

““Sixth Amendment” means that certain Amendment No. 6 to Financing Agreement and
Consent, dated as of February 27, 2009, by and among the Borrower, the
Guarantors, the Lenders, and the Agents.”

““Sixth Amendment Effective Date” has the meaning set forth in Section 2 of the
Sixth Amendment.”

““Working Assets” means, for purposes of determining compliance with
Section 7.03(f) only, the sum of (i) the book value of net Accounts Receivable
of the Borrower and the Guarantors, plus (ii) the book value of net Inventory of
the Borrower and the Guarantors, plus (iii) the actual value of all Cash and
Cash Equivalents of the Borrower and the Guarantors, in each case as shown on
the consolidated balance sheet of the Borrower and the Guarantors as of the last
day of the immediately preceding calendar month.”

(b) Amendment to Section 1.01. Section 1.01 of the Financing Agreement,
Definitions, is hereby further amended by amending and restating in its entirety
the definition of “Consolidated EBITDA” as follows:

““Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (i) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person and its Subsidiaries for such period:
(A) Consolidated Net Interest Expense, (B) net income tax expense,
(C) depreciation expense, (D) amortization expense, (E) non-cash compensation
charges, (F) non-cash expenses relating to the Borrower’s ownership of the
Capital Stock of Beacon, (G) to the extent actually paid during such period,
fees and expenses related to the consummation of the transactions contemplated
to be closed on the Effective Date under this Agreement and the transactions
contemplated by the Annaco Acquisition Agreement, and (H) non-cash non-operating
expense, minus (A) non-cash gains relating to the Borrower’s ownership of the
Capital Stock of Beacon and (B) non-cash non-operating income; provided that
Consolidated EBITDA of the Borrower and its Subsidiaries for each fiscal month
during the period from July 1, 2006 to June 30, 2007 shall be as mutually agreed
to by the Borrower and the Agents; provided further that, for the purposes of
calculating Consolidated EBITDA (other than for the purposes of calculating
Excess Cash Flow) of the Borrower, the Consolidated EBITDA of any Person
acquired by, or of a Person substantially all of whose assets are being acquired
by, the Borrower or one or more of its Subsidiaries pursuant to an acquisition
consented to in writing by the Required Lenders during such period shall be
included on a pro forma basis for such period (as if the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period).

(c) Amendment to Section 1.03. Section 1.03 of the Financing Agreement is hereby
amended by adding the following new sentence at the end thereof:

“For purposes of determining compliance with Section 7.03, if (i) a
scheduled ratio for a test period is negative and (ii) Consolidated EBITDA or
TTM EBITDA, as applicable, for such test period is negative, then the absolute
number in the numerator of the actual ratio must be a higher absolute number
than the absolute number in the numerator of the scheduled ratio.”

(d) Amendment to Section 2.04(a). Section 2.04(a) of the Financing Agreement is
hereby amended by (x) deleting “6.5 percentage points” in clause (i) and
inserting “9.5 percentage points” in place thereof, and (y) by deleting
“3.5 percentage points” in clause (ii) and inserting “6.5 percentage points” in
place thereof.

(e) Amendment to Section 2.04(b). Section 2.04(b) of the Financing Agreement is
hereby amended by (x) deleting “6.5 percentage points” in clause (i) and
inserting “9.5 percentage points” in place thereof, and (y) by deleting
“3.5 percentage points” in clause (ii) and inserting “6.5 percentage points” in
place thereof.

(f) Amendment to Section 2.04(c). Section 2.04(c) of the Financing Agreement is
hereby amended by (x) deleting “6.5 percentage points” in clause (i) and
inserting “9.5 percentage points” in place thereof, and (y) by deleting
“3.5 percentage points” in clause (ii) and inserting “6.5 percentage points” in
place thereof.

(g) Amendment to Section 2.04. Section 2.04 of the Financing Agreement is hereby
amended by adding the following new clauses (h) and (i) at the end thereof:

“(h) In the event that Borrower is prohibited from making the repayment of Term
Loans provided for in Section 2.05(c)(viii), then effective as of April 1, 2009,
each interest rate set forth in each of Sections 2.04(a), 2,04(b) and 2.04(c)
shall be permanently, automatically and retroactively increased by 1.0
percentage point, with additional interest due as a result of such increase for
the period from April 1, 2009 to May 13, 2009 being due and payable on May 13,
2009. For avoidance of doubt, the interest rate increase provided for in this
Section 2.04(h) is in addition to, and total interest due will be computed on a
cumulative basis with, accrual of interest at the Post Default Rate as provided
in Section 2.04(c).”

“(i) In the event that Borrower is permitted to make the payment provided for in
Section 2.05(c)(viii), but is thereafter prohibited from making the repayment of
Term Loans provided for in Section 2.05(c)(ix), then effective as of July 1,
2009, each interest rate set forth in each of Sections 2.04(a), 2,04(b) and
2.04(c) shall be permanently, automatically and retroactively increased by
1.0 percentage point, with additional interest due as a result of such increase
for the period from July 1, 2009 to August 12, 2009 being due and payable on
August 12, 2009. For avoidance of doubt, the interest rate increase provided for
in this Section 2.04(h) is in addition to, and total interest due will be
computed on a cumulative basis with, accrual of interest at the Post Default
Rate as provided in Section 2.04(c).”

(h) Amendment to Section 2.05(c). Section 2.05(c) of the Financing Agreement is
hereby amended by adding the following new clauses (viii) and (ix) at the end
thereof:

“(viii) On (x) May 13, 2009, or (y) the second Business Day after such earlier
date as the Borrower may deliver (A) the Deliverables (as defined in the
Intercreditor Agreement) to Foothill and (B) the officer’s certification
required pursuant to this Section 2.05(c)(viii), and provided that no Default
(as defined in the Foothill Agreement) or Event of Default (as defined in the
Foothill Agreement) has occurred and is continuing under the Foothill Loan
Agreement as of the date of payment or would result therefrom (the “Pre-Payment
Block Event”), the Borrower will immediately prepay the Term Loans in the amount
of five million dollars ($5,000,000), which prepayment shall be applied to the
outstanding principal amounts of the Term Loans on a pro rata basis. If such
pre-payment cannot be made by reason of the occurrence and continuance of the
Pre-Payment Block Event as provided in this Section 2.05(c)(viii), then Section
2.04(h) shall apply. In furtherance of this covenant, Borrower further agrees
that, concurrently with delivery of any certificate required pursuant to
Section 7.01(a)(iv) with respect to the fiscal quarter ended March 31, 2009,
Borrower shall deliver to the Administrative Agent a certificate (which may be
incorporated into the certificate delivered pursuant to Section 7.01(a)(iv)) of
an Authorized Officer of Borrower certifying that (A) the Pre-Payment Block
Event has not occurred and is not continuing as of such date or would result
from such pre-payment and (B) Borrower has delivered the Deliverables (as
defined in the Intercreditor Agreement) to Foothill on the second Business Day
prior to such pre-payment.”

“(ix) On (x) August 12, 2009, or (y) the second Business Day after such earlier
date as the Borrower may deliver (A) the Deliverables (as defined in the
Intercreditor Agreement) to Foothill and (B) the officer’s certification
required pursuant to this Section 2.05(c)(ix), and provided the Pre-Payment
Block Event has not occurred and is not continuing as of the date of payment or
would result therefrom, the Borrower will immediately prepay the Term Loans in
the amount of five million dollars ($5,000,000), which prepayment shall be
applied to the outstanding principal amounts of the Term Loans on a pro rata
basis, provided that if such payment cannot be made by reason of the occurrence
and continuance of the Pre-Payment Block Event as provided in this
Section 2.05(c)(ix), then Section 2.04(i) shall apply. In furtherance of this
covenant, Borrower further agrees that, concurrently with delivery of any
certificate required pursuant to Section 7.01(a)(iv) with respect to the fiscal
quarter ended June 30, 2009, Borrower shall deliver to the Administrative Agent
a certificate (which may be incorporated into the certificate delivered pursuant
to Section 7.01(a)(iv)) of an Authorized Officer of Borrower certifying that
(A) the Pre-Payment Block Event has not occurred and is not continuing as of
such date or would result from such pre-payment and (B) Borrower has delivered
the Deliverables (as defined in the Intercreditor Agreement) to Foothill on the
second Business Day prior to such pre-payment.”

(i) Amendment to Section 7.01(a). Section 7.01(a)(i) of the Financing Agreement
is hereby amended by deleting the reference to “45 days” therefrom and inserting
in place thereof a reference to “40 days.”

(j) [Intentionally Omitted]

(k) Amendment to Section 7.02(n). Section 7.02(n) of the Financing Agreement is
hereby amended by adding the new text to the end thereof as follows:

“Notwithstanding anything to the contrary set forth in this Section 7.02(n) and
to the extent permitted under the Convertible Notes Subordination Agreement, the
Borrower may at any time and from time to time propose to the holders of the
Convertible Subordinated Indebtedness to exchange on customary terms and
conditions reasonably satisfactory to Administrative Agent, and to consummate
the exchange of, all or any portion of the outstanding Convertible Notes for
Capital Stock of the Borrower that is not Preferred Stock (i.e. that is
Borrower’s common stock) (such exchange a “Permitted Equity for Debt Exchange”).
For avoidance of doubt, (i) any Permitted Equity for Debt Exchange shall be a
straight exchange of Subordinated Notes for common stock of the Borrower,
(ii) such Permitted Equity for Debt Exchange shall not include any component of
cash, new debt issuance, or other non-common stock compensation, premium,
consent fee, amendment fee or other delivery of any kind or description directly
or indirectly to or for the benefit of the holders of Subordinated Notes that
tender Subordinated Notes into the exchange offer, and (ii) no Capital Stock of
the Borrower may be issued for cash for the purpose of exchanging such cash for
Subordinated Notes. Borrower may incur and directly pay customary and reasonable
fees, including attorneys’ fees, accounting fees, investment banking fees,
dealer-manager fees or financial advisor fees, in each case provided that the
payment of such fees shall not result in the occurrence of a Default or Event of
Default under this Agreement.”

(l) Amendment to Section 7.03(a). Section 7.03(a) of the Financing Agreement is
hereby amended by deleting the indicated leverage ratios pertaining to each
fiscal quarter ending in 2009 and inserting in place thereof the following
ratios:

     
“Fiscal Quarter End
  Leverage Ratio
March 31, 2009
  2.08:1.00
June 30, 2009
  (16.38):1.00
September 30, 2009
  (31.30):1.00
December 31, 2009
  1.61:1.00”

Administrative Agent shall establish required maximum ratios for each period
ending on the last day of each fiscal quarter after December 31, 2009 based on
the projections to be delivered during December, 2009 pursuant to
Section 7.01(a)(vii) in such manner as Administrative Agent may determine in its
sole and absolute discretion, provided, that if Administrative Agent and
Borrower cannot agree on such revised maximum ratios, then for purposes of
Section 7.03(a), the leverage ratios currently set forth opposite each fiscal
quarter ending on and after March 31, 2010 shall be the maximum leverage ratio
presently set forth in Section 7.03(a).

(m) Amendment to Section 7.03(c). Section 7.03(c) of the Financing Agreement is
hereby amended by (i) deleting the introductory language contained therein and
inserting in place thereof the following: “Permit the Fixed Charge Coverage
Ratio of the Borrower and its Subsidiaries for the period set forth below to be
less than the applicable ratio set forth opposite such period:”, (ii) deleting
the reference to “Fiscal Quarter End” therefrom and inserting in place thereof a
reference to “Applicable Period”, (iii) inserting “The 4 consecutive fiscal
quarter period ending” immediately prior to each reference to a date and
(iv) deleting the indicated coverage ratios pertaining to each fiscal quarter
ending in 2009 and inserting in place thereof the following ratios:

     
Applicable Period
  Fixed Charge Coverage Ratio
“The 12 month period ending January 31, 2009
  1.434:1.00
The 12 month period ending February 29, 2009
  0.838:1.00
The 12 month period ending March 31, 2009
  0.521:1.00
The 12 month period ending April 30, 2009
  0.013:1.00
The 12 month period ending May 31, 2009
  (0.198):1.00
The 12 month period ending June 30, 2009
  (0.363):1.00
The 12 month period ending July 31, 2009
  (0.615):1.00
The 12 month period ending August 31, 2009
  (0.450):1.00
The 12 month period ending September 30, 2009
  (0.237):1.00
The 12 month period ending October 31, 2009
  (0.008):1.00
The 12 month period ending November 30, 2009
  0.149:1.00
The 12 month period ending December 31, 2009
  0.535:1.00”

Administrative Agent shall establish required minimum coverage ratios for each
period ending on the last day of each fiscal quarter after December 31, 2009
based on the projections to be delivered during December, 2009 pursuant to
Section 7.01(a)(vii) in such manner as Administrative Agent may determine in its
sole and absolute discretion, provided, that if Administrative Agent and
Borrower cannot agree on such revised minimum coverage ratios, then for purposes
of Section 7.03(c), the minimum coverage ratios currently set forth opposite
each fiscal quarter ending on and after March 31, 2010 shall be the minimum
coverage ratio presently set forth in Section 7.03(c).

(n) Amendment to Section 7.03(d). Section 7.03(d) of the Financing Agreement is
hereby amended effective for all purposes as of December 31, 2008 by deleting
the indicated TTM EBITDA amount pertaining to each fiscal quarter ending
December 31, 2008 and in 2009 and inserting in place thereof the following TTM
EBITDA amount:

         
“Fiscal Quarter End
  TTM EBITDA
December 31, 2008
  $ 53,096,000  
March 31, 2009
  $ 33,212,000  
June 30, 2009
    ($3,743,000 )
September 30, 2009
    ($2,337,000 )
December 31, 2009
  $ 33,509,000”  

Administrative Agent shall establish required minimum TTM EBITDA for each period
ending on the last day of each fiscal quarter after December 31, 2009 based on
the projections to be delivered during December, 2009 pursuant to
Section 7.01(a)(vii) in such manner as Administrative Agent may determine in its
sole and absolute discretion, provided, that if Administrative Agent and
Borrower cannot agree on such revised minimum TTM EBITDA, then for purposes of
Section 7.03(d), the minimum TTM EBITDA currently set forth opposite each fiscal
quarter ending on and after March 31, 2010 shall be the minimum TTM EBITDA
presently set forth in Section 7.03(d).

(o) Amendment to Section 7.03(e). Section 7.03(e) of the Financing Agreement is
hereby amended by deleting the indicated Capital Expenditure amount pertaining
to 2009 and inserting in place thereof the following capital expenditure amount
(provided that in all other respects such covenant, including capital
expenditure amounts currently established for fiscal quarters ending in 2010,
2011 and 2012, continues in full force and effect:

     
“Fiscal Year 2009
  $6,325,000”
 
   

(p) Amendment to Section 7.03. Section 7.03 of the Financing Agreement is hereby
amended by adding a new subclause (f) at the end thereof as follows:

“(f) Working Assets. Permit Working Assets of the Borrower and its Subsidiaries
for the period ended as of the last Business Day of each calendar month set
forth below to be less than the applicable amount set forth in the column
entitled “Working Assets”:

         
Calendar Month End
  Working Assets
January 2009
  $ 92,051,000  
February 2009
  $ 80,649,000  
March 2009
  $ 79,065,000  
April 2009
  $ 70,505,000  
May 2009
  $ 71,322,000  
June 2009
  $ 73,018,000  
July 2009
  $ 69,817,000  
August 2009
  $ 74,543,000  
September 2009
  $ 80,445,000  
October 2009
  $ 81,349,000  
November 2009
  $ 73,669,000  
December 2009 and each month thereafter
  $ 71,265,000”  



  2.   Conditions Precedent to Amendment. The satisfaction of each of the
following

shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof (the date upon which all conditions precedent
have been satisfied or waived by the Administrative Agent being herein called
the “Sixth Amendment Effective Date”):

(a) The Collateral Agent shall have received this Amendment and an amendment fee
letter of even date herewith (the “Amendment 6 Fee Letter”), each duly executed
by the parties hereto, and the same shall be in full force and effect.

(b) After giving effect to this Amendment, the representations and warranties
herein and in the Financing Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

(c) No Default or Event of Default shall have occurred and be continuing on the
date hereof, nor shall result from the consummation of the transactions
contemplated herein.

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party, any Agent, or any Lender.

(e) The Borrower shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all fees, costs, expenses and taxes then payable
pursuant to Section 2.06 (including the fees, if any, under the Fee Letter) or
12.04 (including the attorneys fees of the Agents incurred in connection with
this Amendment) of the Financing Agreement.

(f) The Borrower shall, concurrently with the closing of the transactions
evidenced by this Amendment, prepay the Term Loans in the amount of five million
dollars ($5,000,000), which prepayment shall be applied to the outstanding
principal amounts of the Term Loans on a pro rata basis.

(g) The Collateral Agent shall have received the Seventh Amendment to the
Foothill Loan Agreement, in form and substance satisfactory to the Collateral
Agent, duly executed by the parties thereto, and the same shall be in full force
and effect.

(h) The Collateral Agent shall have received Amendment Number Four to the
Intercreditor Agreement, in form and substance satisfactory to the Collateral
Agent, duly executed by the parties thereto, and the same shall be in full force
and effect.

(i) The Collateral Agent shall have received evidence reasonably satisfactory to
it of the closure of the investment account opened by the Borrower at Wachovia
Securities.

(j) The Collateral Agent shall have received the following:



  1.   a copy of the resolutions of each Loan Party, certified as of the Sixth
Amendment Effective Date by an authorized officer thereof, authorizing the
execution, delivery and performance by such Loan Party of this Amendment and the
other Loan Documents to be executed and delivered pursuant hereto to which such
Loan Party is a party, and the performance of the Loan Agreement, as amended;



  2.   a certificate of an authorized officer of each Loan Party certifying the
names and true signatures of the representatives of such Loan Party authorized
to sign this Amendment and the other documents to be executed and delivered by
such Loan Party in connection herewith, together with evidence of the incumbency
of such authorized officers;



  3.   certificates of an authorized officer of each Loan Party certifying
either that (A) attached thereto is a complete and correct copy of the governing
documents of such Loan Party or (B) the governing documents of such Loan Party
previously delivered to the Agent in connection with the closing of the Loan
Agreement remain true and correct and in full force and effect without amendment
as of the Sixth Amendment Effective Date; and



  4.   such other agreements, instruments, approvals, opinions and other
documents as Agent may reasonably request.

(k) The Collateral Agent shall have received evidence reasonably satisfactory to
it of the permanent repayment in full of all term loans owed by the Borrower
under the Foothill Loan Agreement and the termination of all commitments to make
term loans to the Borrower under the Foothill Loan Agreement.

(l) The Collateral Agent shall have received evidence reasonably satisfactory to
it of the permanent reduction to an aggregate commitment to make revolving loans
of $60,000,000 under the Foothill Loan Agreement and the termination of all
commitments in excess of $60,000,000 in the aggregate to make revolving loans to
the Borrower under the Foothill Loan Agreement.

3. Covenants.

(a) The interest rate increases provided for in Sections 1(c), 1(d) and 1(e) of
this Amendment shall be effective as of the date of execution of this Amendment.

(b) The Borrower hereby covenants and agrees that it shall do each of the
following (the failure to comply with any of the following within the time frame
set forth below shall constitute an immediate Event of Default):



  (i)   Not later than thirty days after the Sixth Amendment Effective Date,
Borrower shall execute and deliver to the Collateral Agent a multiple lender
form of account control agreement with respect to the investment account opened
by it with Wells Fargo Brokerage Services, LLC in September 2008 (the
“Investment Account”), in form and substance satisfactory to the Collateral
Agent. In the event that the Borrower does not deliver such account control
agreement by such date, the Borrower shall (A) immediately close the Investment
Account and transfer any proceeds or other property in the Investment Account
into an account of the Borrower subject to a control agreement executed in favor
of the Collateral Agent and (B) deliver to the Collateral Agent evidence
reasonably satisfactory to the Collateral Agent of such actions in the foregoing
clause (A).



  (ii)   Not later than thirty days after the Sixth Amendment Effective Date,
Borrower shall execute and deliver to the Collateral Agent Amendment Number Four
to the Five Party Wholesale Lockbox Agreement pursuant to which each Subsidiary
of the Borrower that is the account holder of a lockbox account is joined as a
party, in form and substance satisfactory to the Collateral Agent, duly executed
by the parties thereto.

(c) Not later than September 30, 2009, Borrower shall, and shall cause each of
the Guarantors to, take all steps necessary to perfect liens in favor of
Foothill on all owned motor vehicles that are not subject to a Permitted Lien,
provided that, in any jurisdiction that permits more than one lien to be
concurrently perfected, then as to motor vehicles registered in such
jurisdiction(s), Collateral Agent shall also be shown on the certificates of
title for each such vehicle as a lien holder, subject to the Intercreditor
Agreement.

4. Amendment Fee. Concurrently with, and as a condition to, the closing of the
transactions evidenced by this Amendment, Borrower shall pay the fee set forth
in the Amendment 6 Fee Letter.

5. No Other Amendments or Waivers. This Amendment, and the terms and provisions
hereof, constitute the entire agreement among the parties pertaining to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendment to
the Financing Agreement expressly set forth in Section 1 hereof, the Financing
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. To the extent any terms or provisions of this Amendment conflict with
those of the Financing Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of or as an amendment of, any right, power, or remedy of the
Agents or the Lenders under the Financing Agreement or any of the other Loan
Documents as in effect prior to the date hereof, nor constitute a waiver of any
provision of the Financing Agreement or any of the other Loan Documents. The
agreements set forth herein are limited to the specifics hereof, shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall not excuse future non-compliance under the Financing Agreement, and
shall not operate as a consent to any further or other matter, under the Loan
Documents. Each Loan Party acknowledges and expressly agrees that the Agents and
the Lenders reserve the right to, and do in fact, require strict compliance with
all terms and provisions of the Financing Agreement and the other Loan
Documents. No Loan Party has any knowledge of any challenge to any Agent’s or
any Lender’s claims arising under the Loan Documents, or to the effectiveness of
the Loan Documents.

6. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

(a) (i) the representations and warranties contained in the Financing Agreement
and in each other Loan Document are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such date as though made on and as
of such date (except to the extent that such representations and warranties
relate solely to an earlier date); and (ii) no Loan Party is contemplating
either the filing of a petition by it under any state, federal or foreign
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Loan Party’s assets or property, and no Loan Party has any knowledge of any
Person contemplating the filing of any such petition against it;

(b) the execution, delivery, and performance of this Amendment (i) are within
such Loan Party’s corporate powers, (ii) have been duly authorized by all
necessary action, and (iii) do not contravene its charter or by-laws or any
applicable law or any contractual restriction binding on or otherwise affecting
it or any of its properties;

(c) this Amendment constitutes such Loan Party’s legal, valid, and binding
obligation, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws;

(d) this Amendment has been duly executed and delivered by such Loan Party;

(e) no Default or Event of Default has occurred and is continuing; and

(f) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party.

7. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of this Amendment by facsimile
or by other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or by other
electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

8. Governing Law. This Amendment shall be deemed to be made pursuant to the laws
of the State of New York with respect to agreements made and to be performed
wholly in the State of New York, and shall be construed, interpreted, performed
and enforced in accordance therewith.

9. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.

10. Reaffirmation of Loan Documents. By executing this Amendment, each Loan
Party hereby restates, ratifies and reaffirms each and every term and condition
set forth in the Financing Agreement and the other Loan Documents to which it is
a party, and ratifies and regrants all liens and security interests granted by
such Loan Party to secure the Obligations arising under the Financing Agreement,
effective as of the date hereof. By executing this Amendment, each Loan Party
that is a Guarantor hereby expressly consents to the entry by Borrower into this
Amendment and hereby ratifies its guarantee of Borrower’s Obligations under the
Financing Agreement. By executing this Amendment, each Loan Party hereby
acknowledges, consents and agrees that all of its obligations and liabilities
under the Financing Agreement (as amended hereby) and the other Loan Documents
remain in full force and effect, and that the execution and delivery of this
Amendment and any and all documents executed in connection therewith shall not
alter, amend, reduce or modify its obligations and liability under the Financing
Agreement (as amended hereby) or any of the other Loan Documents to which it is
a party.

11. Miscellaneous.

(a) Upon the effectiveness of this Amendment, each reference in the Financing
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Financing Agreement shall mean and refer to the
Financing Agreement as amended by this Amendment.

(b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Financing Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Financing Agreement shall mean and refer
to the Financing Agreement as amended by this Amendment.

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

          BORROWER:   METALICO, INC., a Delaware corporation
   


 
   
By:
       /s/ Michael J. Drury         
 
       
Name:
  Michael J. Drury

              Title:Executive Vice President GUARANTORS: METALICO-COLLEGE GROVE,
INC., a Tennessee corporation     TRANZACT CORPORATION, a Delaware corporation  
  METALICO-GRANITE CITY, INC., an Illinois corporation     WEST COAST SHOT,
INC., a Nevada corporation     METALICO ROCHESTER, INC., a New York corporation
    METALICO BUFFALO, INC., a New York corporation     SANTA ROSA LEAD PRODUCTS,
INC., a California corporation     GULF COAST RECYCLING, INC., a Florida
corporation     METALICO ALUMINUM RECOVERY, INC., a New York corporation    
METALICO TRANSFER, INC., a New York corporation     METALICO TRANSFER REALTY,
INC., a New York corporation     METALICO TRANSPORT, INC., a New York
corporation     MAYCO INDUSTRIES, INC., an Alabama corporation     METALICO
NILES, INC., an Ohio corporation     METALICO NIAGARA, INC., a New York
corporation     METALICO AKRON INC., an Ohio corporation     METALICO AKRON
REALTY, INC., an Ohio corporation     METALICO SYRACUSE, INC., a New York
corporation     GENERAL SMELTING & REFINING, INC., a Tennessee corporation      
  By: ___/s/ Michael J.     Drury_____________



    Name: Michael J. Drury
Title: Authorized Representative

METALICO ALABAMA REALTY, INC., an Alabama corporation


METALICO SYRACUSE REALTY, INC., a New York corporation
RIVER HILLS BY THE RIVER, INC., a Florida corporation
ELIZABETH HAZEL LLC, an Ohio limited liability company
MELINDA HAZEL LLC, an Ohio limited liability company
TOTALCAT GROUP, INC., a Delaware corporation
FEDERAL AUTOCAT RECYCLING, L.L.C., a New Jersey limited liability company
HYPERCAT COATING LIMITED LIABILITY COMPANY, a New Jersey limited liability
company
HYPERCAT DMG, L.L.C., a New Jersey limited liability company
AMERICAN CATCON, INC., a Texas corporation
METALICO GULFPORT REALTY, INC., a Mississippi corporation
METALICO PITTSBURGH, INC., a Pennsylvania corporation
METALICO NEVILLE REALTY, INC., a Pennsylvania corporation
METALICO COLLIERS REALTY, INC., a West Virginia corporation

     
By:
       /s/ Michael J. Drury     
 
   
Name:
  Michael J. Drury

          Title:       Authorized Representative AGENTS AND LENDERS: ABLECO
FINANCE LLC, as Collateral Agent, Administrative Agent     and, on its behalf
and on behalf of its affiliate assigns, as a     Lender             By:      
/s/ Daniel Wolf     Name:           Daniel Wolf                 Title: President

BRIDGE HEALTHCARE FINANCE, LLC, on its behalf and on behalf of its affiliate
assigns, as a Lender

By: /s/ Kim Gordon
Name: Kim Gordon
Title: Executive Vice President and Chief Credit
Officer


Notice Address:

233 S. Wacker Drive, Suite 5350

Chicago, Il 60606

Attention:

Marc Arndt

Telephone: 312-334-4468

Facsimile: 312-334-4450

